DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0196133 A1, hereinafter Kawasaki) in view of 3GPP TS 23.501 V0.4.0, dated April 2017 (hereinafter 3GPP) and McCann (US 2017/0048202 A1).

Regarding claims 1 and 14, Kawasaki discloses a session processing method (Abstract, Fig. 10-12 and paragraphs 278, 377 and 430) and a system (Abstract, Fig. 3 and paragraphs 43-45), the system comprising: 
a processor (paragraphs 511 and 513); and 
a memory coupled to the processor, to store instructions, which when executed by the processor (paragraphs 511-512), cause the processor to: 
receive a protocol data unit (PDU) session establishment request, wherein the PDU session establishment request is used to request to establish a PDU session for a terminal device (paragraph 278, “the UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment procedure”); 
the SMF_A 230 determines whether the eleventh condition determination is true or false. In a case that the eleventh condition determination is true, the SMF_A 230 initiates the PDU session establishment authentication and/or authorization procedure (S1005)”, paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message, and/or the subscriber information, and/or the operator policy” (i.e., determine to perform authentication/authorization based on information (reference information)); and 
send an authentication request to a third-party authentication entity (paragraph 377, “the SMF_A 230 transmits an authentication and/or authorization request (Authentication/Authorization Request) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235 (S1100) to initiate the PDU session establishment authentication and/or authorization procedure”; paragraph 39, “The DN_A 5 and/or DN_B 105 are outside the core network”, such that DN_A 5 is a third-party authentication entity; please also refer to instant specification, paragraph 104 for definition of “third-party authentication entity” (“A third-party authentication entity is a function entity for security authentication and authorization of an external data network, and may be configured to perform security authentication and authorization check for a user. For example, the third-party authentication entity may be a DN device, and the DN device may be any one of a DN-AAA server, an application layer (AF), an AF-AAA, an application server, or an application-server-AAA.”)).
Kawasaki further discloses a NEF (paragraphs 42 and 57) and selection of DN is based on capability information of the network and/or operator policy (paragraph 378), wherein the SMF_A communicates with the DN_A via a User Plan Function UPF_A (paragraph 377), but 
In an analogous art, 3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the NEF entity as disclosed by 3GPP to perform authentication between SMF and DN to allow the SMF to indicate network capability information for authentication consideration and to receive provisioning authentication data from DN to manage the requested PDU session.
Kawasaki and 3GPP do not expressly disclose the authentication request is indicated by an identifier of the third-party authentication entity.
In an analogous art, McCann discloses when a user device attaches to an access network and requests for authentication, a destination host parameter identifying an AAA server is included in a request message (paragraphs 86-87) to route authentication message corresponding to a subscriber of the user device (paragraph 82). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication message including identifiers as disclosed by Kawasaki in view of 3GPP with the host identification information for an AAA to perform authentication as disclosed by McCann in 

Regarding claims 2 and 15, Kawasaki in view of 3GPPP and McCann further discloses the reference information comprises at least one of the following: a data network name (DNN), session management-network slice selection assistance information (S-NSSAI), or an application identifier (see Kawasaki, paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, paragraph 146, “The fourth identification information in the present embodiment is the Data Network Name (DNN)”; paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, paragraph 152, “the 71st identification information may be the NSSAI identifying the first NW slice”; paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message”).

Regarding claims 3 and 16, Kawasaki in view of 3GPP and McCann further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN corresponding to the PDU 

Regarding claims 4 and 17, Kawasaki in view of 3GPP and McCann further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session comprises: when the first signaling (see Kawasaki, paragraph 303) further comprises an application identifier corresponding to the PDU session (see Kawasaki, paragraphs 151 and 281, the request for PDU session includes service name), and the reference information comprises the application identifier corresponding to the PDU session, determining, by the SMF entity, to authenticate the PDU session (see Kawasaki, paragraphs 303 and 373, SMF determines to perform authentication procedure based on the request includes the identification).

Regarding claims 5 and 18, Kawasaki in view of 3GPP and McCann further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN and an application identifier that correspond to the PDU session (see Kawasaki, paragraphs 146, 151 and 281, the request for 

Regarding claims 6 and 19, Kawasaki in view of 3GPP and McCann further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN and S-NSSAI that correspond to the PDU session (see Kawasaki, paragraphs 146, 152 and 281, the request for PDU session includes DNN and NSSAI), and the reference information comprises the DNN and the S-NSSAI that correspond to the PDU session, determining, by the SMF entity, to authenticate the PDU session (see Kawasaki, paragraphs 303 and 373, SMF determines to perform authentication procedure based on the request includes the identification).

Regarding claim 9, Kawasaki in view of 3GPP and McCann discloses the limitations of claim 1 as applied above. Kawasaki in view of 3GPP and McCann further discloses receiving, by a network function entity, the authentication request from the SMF entity; and sending, by the network function entity, the authentication request to the third-party authentication entity (see Kawasaki, paragraph 377, “the SMF_A 230 transmits an authentication and/or authorization request (Authentication/Authorization Request) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235 (S1100)”).

3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to route information between SMF_A and DN_A of Kawasaki in view of McCann via the NEF of 3GPP to allow the SMF to indicate network capability information for authentication consideration and to receive provisioning authentication data from DN to manage the requested PDU session.

Regarding claim 10, Kawasaki in view of 3GPP and McCann discloses the limitations of claim 1 as applied above. Kawasaki in view of 3GPP and McCann further discloses after the sending, by the SMF entity, an authentication request to a third-party authentication entity (see Kawasaki, paragraphs 377-382, SMF_A transmits the authentication and/or authorization request message received by DN_A), the method further comprises: receiving, by the SMF entity, an authentication message from the third-party authentication entity (see Kawasaki, paragraph 383, “the DN_A 5 transmit the authentication and/or authorization request (authentication/authorization Request) message to the SMF_A 230 via the UPF_A 235”), wherein the authentication message is used to request the terminal device to send an The SMF_A 230 transmits a PDU session authentication request message to the UE_A 10”); receiving, by the SMF entity, the authentication parameter (see Kawasaki, paragraphs 409 and 416, the SMF_A receives authentication response indicating whether the UE accepts or rejects the authentication), and sending the authentication parameter to the third-party authentication entity (see Kawasaki, paragraph 417, “The SMF_A 230 transmits an authentication and/or authorization response (Authentication/Authorization Response) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235”, paragraph 420, “the SMF_A 230 may transmit the information received from the UE_A 10 and/or the devices in the core network, and/or the information held by the SMF_A 230 included in the authentication and/or authorization response message, or may indicate the requests of the UE_A 10 and/or SMF_A 230, by including these identification information”); receiving, by the SMF entity, an authentication result from the third-party authentication entity (see Kawasaki, Fig. 11, step S1114, where the DN_A 5 transmits an authentication /authorization response message to the SMF_A 230 via UPF_A); and when the authentication result indicates that the authentication between the terminal device and the third-party authentication entity succeeds, continuing, by the SMF entity, performing a PDU session establishment procedure (see Kawasaki, paragraph 435, completion of authentication procedure indicates authentication for the PDU session has been accepted; paragraph 304 and 
Kawasaki in view of 3GPP and McCann discloses the SMF_A communicates with the DN_A (third party authentication entity) via a UPF (see Kawasaki, paragraph 337 and Fig. 10-11), but Kawasaki and McCann do not expressly disclose the SMF_A communicates with the DN_A by using the NEF entity.
3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to route information between the SMF_A and DN_A of Kawasaki in view of McCann via the NEF of 3GPP to relay communications between the SMF_A and DN_A to allow the SMF to indicate network capability information for authentication consideration and to receive provisioning authentication data from DN to manage the requested PDU session.

Regarding claim 11, Kawasaki discloses a session processing method (Abstract, Fig. 10-12 and paragraphs 278, 377 and 430) comprising: 
the SMF_A 230 determines whether the eleventh condition determination is true or false. In a case that the eleventh condition determination is true, the SMF_A 230 initiates the PDU session establishment authentication and/or authorization procedure (S1005)”, paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message, and/or the subscriber information, and/or the operator policy” (i.e., determine to perform authentication/authorization based on information (reference information)); and 
sending, by the terminal device, a signaling message including an authentication request to a third-party authentication entity indicated by an identifier, wherein the signaling message comprises a PDU session establishment request and a user identifier (paragraph 278, “the UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment procedure”, paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, and paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, such that the PDU session establishment request message includes user identity; paragraph 293, “the UE_A 10 may include the 61st identification information and/or the fourth identification information and/or the fifth identification information in the PDU session establishment request message and transmit them for requesting the service authentication and/or authorization by the DN via the 3GPP interface (such as the N6 interface), or requesting to perform the PDU session establishment authentication and/or authorization procedure in the present procedure”; paragraph 39, “The DN_A 5 and/or DN_B 105 are outside the core network”, such that DN_A 5 is a third-party authentication entity; please also refer to instant specification, paragraph 104 for definition of “third-party authentication entity” (“A third-party authentication entity is a function entity for security authentication and authorization of an external data network, and may be configured to perform security authentication and authorization check for a user. For example, the third-party authentication entity may be a DN device, and the DN device may be any one of a DN-AAA server, an application layer (AF), an AF-AAA, an application server, or an application-server-AAA.”)), and the PDU session establishment request is used to request to establish the PDU session for the terminal device (paragraph 278, the request is to initiate the PDU session establishment procedure).
Kawasaki further discloses each device may initiate the authentication/authorization procedure (paragraph 376), wherein the UE operates in a network comprising a NEF (paragraphs 42 and 57) and selection of DN is based on capability information of the network and/or operator policy (paragraph 378), but does not explicitly disclose the determination to authenticate the PDU session is by the terminal device and the identifier is an identifier of the third-party authentication entity and sending the signaling message by using a network exposure function (NEF) entity.
However, since Kawasaki discloses each device (i.e., including UE/terminal device) can initiate the authentication/authorization procedure, one of ordinary skills in the art would recognize the UE of Kawasaki can initiate the authentication/authorization procedure based on 
In an analogous art, 3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the NEF entity as disclosed by 3GPP to perform authentication between UE and DN as disclosed by Kawasaki to allow the SMF to indicate network capability information for authentication consideration and to receive provisioning authentication data from DN to manage the requested PDU session.
Kawasaki and 3GPP do not expressly disclose the authentication request is indicated by an identifier of the third-party authentication entity.
In an analogous art, McCann discloses when a user device attaches to an access network and requests for authentication, a destination host parameter identifying an AAA server is included in a request message (paragraphs 86-87) to route authentication message corresponding 

Regarding claim 12, Kawasaki in view of 3GPP and McCann further discloses the reference information comprises at least one of the following: a data network name (DNN), session management-network slice selection assistance information (S-NSSAI), or an application identifier (see Kawasaki, paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, paragraph 146, “The fourth identification information in the present embodiment is the Data Network Name (DNN)”; paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, paragraph 152, “the 71st identification information may be the NSSAI identifying the first NW slice”; paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message”).

.

Allowable Subject Matter
Claims 7, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645